COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     FREDRICK LEE AVERETTE, A.K.A.                         §
     FREDRICK LEE AVERETTE, JR.,
                                                           §                  No. 08-21-00067-CR
                            Appellant,
                                                           §                     Appeal from the
     v.
                                                           §                  405th District Court
     THE STATE OF TEXAS,
                                                           §             of Galveston County, Texas1
                            Appellee.
                                                           §                    (TC# 13CR2940)

                                                           §


                                                JUDGMENT

           The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

           IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2021.


                                                      JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.


1
    We hear this case on transfer from the Fourteenth Court of Appeals in Houston. See TEX.R.APP.P. 41.3.